—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered June 12, 1991, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Based upon a sworn juror’s apprehension over the defendant having a friend who was the juror’s former student, and the juror’s inability to state that he could continue to be fair and impartial because of his anxiety that his identity could become known, the trial court acted properly in discharging the juror as being "grossly unqualified” (CPL 270.35; see generally, People v Buford, 69 NY2d 290, 299; see also, People v Bolden, 197 AD2d 528; People v Williams, 181 AD2d 845).
We have considered the defendant’s remaining contention and find it to be without merit. Bracken, J. P., Miller, Joy and Altman, JJ., concur.